Affirmed and Opinion Filed December 23, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00258-CR
                               No. 05-21-00259-CR

                     ROBERT JESSE MEYERS, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

              On Appeal from the 380th Judicial District Court
                           Collin County, Texas
          Trial Court Cause Nos. 380-82877-2020 & 380-82495-2020

                        MEMORANDUM OPINION
                 Before Justices Myers, Pedersen, III, and Garcia
                            Opinion by Justice Myers
      A jury convicted appellant Robert Jesse Meyers of aggravated assault with a

deadly weapon and possession of methamphetamine in an amount of more than one

gram but less than four grams. The trial court assessed punishment, pursuant to an

agreement between the parties, at ten years’ imprisonment for the aggravated assault

and five years for the possession of methamphetamine conviction. In one issue,

appellant challenges the admissibility of extraneous offense evidence. We affirm.

                                   DISCUSSION

      In his sole issue on appeal, appellant argues the trial court erred in allowing
into evidence an extraneous offense of a prior assault, and that this testimony was

inadmissible under rules of evidence 404(b) and 403.

      We review a trial court’s ruling on the admissibility of evidence under an

abuse of discretion standard, and we must uphold the trial court’s ruling if it was

within the zone of reasonable disagreement. Wells v. State, 611 S.W.3d 396, 427

(Tex. Crim. App. 2020).

      Rule 404(b) prohibits the use of evidence of a crime, wrong, or other act to

prove a person’s character to show that a person acted in accordance with the

character on a particular occasion. TEX. R. EVID. 404(b)(1). The rule provides that

the evidence “may be admissible for another purpose, such as proving motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or

lack of accident.” Id. 404(b)(2). The exceptions listed in rule 404(b)(2) “are ‘neither

mutually exclusive nor collectively exhaustive.’ There are numerous other uses to

which evidence of criminal acts may be put.” Montgomery v. State, 810 S.W.2d

372, 377 (Tex. Crim. App. 1990) (quoting MCCORMICK ON EVIDENCE § 190 at 558

(3d ed. 1984)); De La Paz v. State, 279 S.W.3d 336, 343 (Tex. Crim. App. 2009).

One well-established rationale for admitting evidence of extraneous misconduct is

to rebut a defensive theory that negates one of the elements of the offense. De La

Paz, 279 S.W.3d at 343. “‘When the accused claims self-defense or accident, the

State, in order to show the accused’s intent, may show other violent acts where the

defendant was an aggressor.’” Velasquez v. State, No. 03-19-00499-CR, 2021 WL

                                         –2–
2878278, at *3 (Tex. App.—Austin July 9, 2021, pet. ref’d) (mem. op., not

designated for publication) (quoting Lemmons v. State, 75 S.W.3d 513, 523 (Tex.

App.—San Antonio 2002, pet. ref’d)).

      Even evidence that is admissible under rule 404(b) may be excluded if its

probative value is substantially outweighed by a danger of unfair prejudice,

confusion of the issues, misleading the jury, undue delay, or needlessly presenting

cumulative evidence. TEX. R. EVID. 403; Hernandez v. State, 390 S.W.3d 310, 323

(Tex. Crim. App. 2012); Mozon v. State, 991 S.W.2d 841, 846–47 (Tex. Crim. App.

1999); see also Harris v. State, 572 S.W.3d 325, 334 (Tex. App.—Austin 2019, no

pet.). “The probative force of evidence refers to how strongly it serves to make the

existence of a fact of consequence more or less probable.” Gonzalez v. State, 544

S.W.3d 363, 372 (Tex. Crim. App. 2018).

      Relevant evidence is presumed to be more probative than prejudicial.

Santellan v. State, 939 S.W.2d 155, 169 (Tex. Crim. App. 1997). All evidence

against a defendant is, by its nature, designed to be prejudicial. See Pawlak v. State,

420 S.W.3d 807, 811 (Tex. Crim. App. 2013). Rule 403 does not exclude all

prejudicial evidence; it focuses on the danger of unfair prejudice. State v. Mechler,

153 S.W.3d 435, 440 (Tex. Crim. App. 2005). Evidence is unfairly prejudicial if it

has the capacity to lure the factfinder into declaring guilt on a ground other than

proof specific to the offense charged. Manning v. State, 114 S.W.3d 922, 928 (Tex.

Crim. App. 2003). A trial judge has substantial discretion in balancing probative

                                         –3–
value and unfair prejudice. See Powell v. State, 189 S.W.3d 285, 288 (Tex. Crim.

App. 2006).

      Probative value is the measure of how strongly the evidence serves to make

more or less probable the existence of a fact of consequence to the litigation, coupled

with the proponent’s need for the evidence. Gigliobianco v. State, 210 S.W.3d 637,

641 (Tex. Crim. App. 2006). Unfair prejudice refers to a tendency to tempt the jury

into finding guilt on an improper basis, such as an emotional one. Id. Confusion of

the issues refers to “a tendency to confuse or distract the jury from the main issue in

the case.” Id. When undertaking a rule 403 analysis, a trial court balances:

      (1) the inherent probative force of the proffered item of evidence along
      with (2) the proponent’s need for that evidence against (3) any tendency
      of the evidence to suggest decision on an improper basis, (4) any
      tendency of the evidence to confuse or distract the jury from the main
      issues, (5) any tendency of the evidence to be given undue weight by a
      jury that has not been equipped to evaluate the probative force of the
      evidence, and (6) the likelihood that presentation of the evidence will
      consume an inordinate amount of time or merely repeat evidence
      already admitted.

Gonzalez v. State, 544 S.W.3d 363, 372 (Tex. Crim. App. 2018) (quoting

Gigliobianco, 210 S.W.3d at 641–42); see also Baker v. State, No. 05-19-01051-CR,

2021 WL 1826829, at *2 (Tex. App.—Dallas May 7, 2021, pet. ref’d) (mem op., not

designated for publication). In practice, however, “these factors may well blend

together.” Gigliobianco, 210 S.W.3d at 642.

      Appellant was indicted for aggravated assault with a deadly weapon (05-21-

00259-CR) and possession of methamphetamine in an amount of more than one

                                         –4–
gram but less than four (05-21-00258-CR). In the aggravated assault indictment,

appellant was accused of intentionally, knowingly, and recklessly causing bodily

injury to Jason Roshto by striking him with a sword, and that appellant used or

exhibited a deadly weapon (a sword) during the assault.

      A hearing was held out of the jury’s presence to determine the admissibility

of the prior assault between the appellant and the complainant. Appellant objected

to the State’s expressed intent to ask Roshto about the prior knife fight, which

occurred on May 29, 2016. The State argued that evidence appellant had stabbed

Roshto with a pocketknife in the left arm (the same arm injured in the instant offense)

and that the injury required surgery was relevant to show Roshto’s state of mind and

the past relationship of the two men. It also argued that the evidence was important

to rebut any claim of self-defense or accident. Although the trial court suggested it

did not believe self-defense had been raised, it ruled the evidence was admissible to

show the circumstances around the offense and the relationship between the two

men. The trial court also made a finding under rule 403 that the probative value of

the evidence was not substantially outweighed by the danger of unfair prejudice.

The court overruled appellant’s objections under rules 404(b) and 403.

      Appellant contends on appeal that the extraneous offense served only to show

he was guilty of the charged offense because he acted in conformity with his

character, which is prohibited under 404b. He argues there was no dispute at trial

that he stabbed Roshto, so the extraneous evidence was unnecessary to prove that.

                                         –5–
Also, he testified after the extraneous evidence was admitted that the sword was a

reaction to the lunge by Roshto with a knife and that appellant feared for his life.

Thus, the possible issues of intent and self-defense were raised after the extraneous

evidence had been admitted.

      However, the record shows appellant raised the issue of self-defense at voir

dire, telling the panel as follows:

      Here’s another concern I’ve got, in this case we’re talking about a
      sword being used. I think a lot of people, when they hear that, might
      want to take a step back and say that’s kind of weird. I believe there
      will be a question of self-defense that comes up in this case, in that case
      the sword would be the instrument of self-defense. Is anyone hearing
      a sword might be involved in this case says I don’t believe you could
      use that in self-defense?
Furthermore, prior to the admissibility hearing, appellant raised Roshto’s combative

behavior with paramedics during cross-examination of a police officer, suggesting

Roshto may have been the aggressor in the argument. Defensive theories presented

during voir dire, opening statement, and during cross-examination can open the door

to extraneous offense evidence. Dabney v. State, 492 S.W.3d 309, 318 (Tex. Crim.

App. 2016); Powell v. State, 63 S.W.3d 435, 439 (Tex. Crim. App. 2001). Because

the disputed evidence rebutted appellant’s defensive theory, it had relevance other

than character conformity, and the trial court did not, therefore, abuse its discretion

in admitting the testimony about the prior knife fight.

      Regarding rule 403, the evidence of a prior knife fight between the same two

men that caused a severe injury to the same arm that was injured in the indicted

                                         –6–
offense was rationally related to the elements of the indicted offense and the issue

of self-defense. It showed the prior relationship between appellant and Roshto;

showed appellant had been the aggressor and injured Roshto in the past; and

explained why Roshto sought to end the altercation when he saw his wrists were

bleeding. Furthermore, the trial court included a limiting instruction on the jury’s

use of the evidence of the May 2019 knife fight in the jury charge. This minimized

the risk of the jury making an impermissible inference that the extraneous offense

was evidence of appellant’s conformity with that behavior or character. See

Hernandez v. State, No. 01-16-00741-CR, 2018 WL 1473990, at *3 (Tex. App.—

Houston [1st Dist.], no pet.) (mem. op., not designated for publication) (citing Lane

v. State, 933 S.W.2d 504, 520 (Tex. Crim. App. 1996)). Furthermore, the time the

State needed to develop this testimony was minimal because the State presented the

evidence of the prior knife fight through its direct examination of Roshto. His entire

direct examination testimony spans approximately forty-four pages, and the

testimony regarding the May 2019 knife fight is approximately six pages. The brief

mention of the prior knife fight did not distract the jury from consideration of the

indicted offense.

      The trial court could have reasonably concluded the probative value of the

disputed evidence was not substantially outweighed by the danger of unfair

prejudice or the other rule 403 considerations. The court did not, accordingly, abuse

its discretion in admitting the evidence. We overrule appellant’s issue.

                                         –7–
      The trial court’s judgments are affirmed.




210258f.u05
210259f.u05                               /Lana Myers//
Do Not Publish                            LANA MYERS
TEX. R. APP. P. 47.2(b)                   JUSTICE




                                       –8–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

ROBERT JESSE MEYERS,                         On Appeal from the 380th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 380-82877-
No. 05-21-00258-CR          V.               2020.
                                             Opinion delivered by Justice Myers.
THE STATE OF TEXAS, Appellee                 Justices Pedersen, III and Garcia
                                             participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is

AFFIRMED.

Judgment entered this 23rd day of December, 2022.




                                       –9–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

ROBERT JESSE MEYERS,                         On Appeal from the 380th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 380-82495-
No. 05-21-00259-CR          V.               2020.
                                             Opinion delivered by Justice Myers.
THE STATE OF TEXAS, Appellee                 Justices Pedersen, III and Garcia
                                             participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is

AFFIRMED.

Judgment entered this 23rd day of December, 2022.




                                      –10–